Cite as 2015 Ark. App. 411

                ARKANSAS COURT OF APPEALS
                                      DIVISION III
                                     No. CR-14-1029


SAMUEL JEROME HENDERSON                         Opinion Delivered   JUNE 17, 2015
                   APPELLANT
                                                APPEAL FROM THE ASHLEY
V.                                              COUNTY CIRCUIT COURT
                                                [NO. CR-08-143-4B]

STATE OF ARKANSAS                               HONORABLE DON GLOVER,
                                APPELLEE        JUDGE

                                                AFFIRMED; MOTION TO
                                                WITHDRAW GRANTED



                              CLIFF HOOFMAN, Judge

       Appellant Samuel Jerome Henderson appeals after the Ashley County Circuit Court

revoked his probation and sentenced him to serve twenty-four months in a community

correction center, followed by a twelve-month suspended imposition of sentence. Appellant’s

attorney has filed a no-merit brief and a motion to withdraw as counsel pursuant to Arkansas

Supreme Court Rule 4-3(k) (2014) and Anders v. California, 386 U.S. 738 (1967), asserting

that this appeal is wholly without merit. The motion is accompanied by an abstract and

addendum of the proceedings below, alleged to include all objections and motions decided

adversely to appellant, and a brief in which counsel explains why there is nothing in the

record that would support an appeal. The clerk of this court mailed a copy of counsel’s

motion and brief to appellant’s last known address informing him of his right to file pro se
                                  Cite as 2015 Ark. App. 411

points for reversal; however, he has not done so.1 Consequently, the attorney general has not

filed a brief in response. We grant counsel’s motion to withdraw and affirm the revocation.

          On February 4, 2009, appellant pleaded guilty to unauthorized use of property to

facilitate a crime and was placed on probation for sixty months. On February 22, 2013, the

State filed a revocation petition alleging that appellant had violated the terms and conditions

of his probation. After a hearing on August 28, 2013, the trial court found that appellant had

violated the terms and conditions of his probation. However, in lieu of revoking his

probation, the court ordered additional conditions to his probation, including having appellant

serve fifteen days in the county jail to be served around work but at least one day for every

seven days; prohibiting the use of an automobile for thirty days; drug testing appellant fifteen

days afterward and every seven days thereafter until clean and every fifteen days from that

point forward; extending appellant’s probation for an additional thirty-six weeks; and

requiring appellant to complete the eighteen-week drug-counseling program at the probation

office.

          Subsequently, a second revocation petition was filed on March 12, 2014, alleging that

appellant violated condition number six of the terms and conditions of his probation by using

alcohol and controlled substances. An amended revocation petition filed on June 17, 2014,

additionally alleged that appellant violated condition number twenty-three by violating

additional conditions as imposed by the court. Specifically, the amended violation report



          1
         The packet was mailed to appellant by certified mail, and a return receipt indicates
that he accepted delivery.

                                                2
                                Cite as 2015 Ark. App. 411

alleged that appellant tested positive for THC on October 15, 2013; November 14, 2013;

January 16, 2014; February 13, 2014; and April 17, 2014, and for alcohol on November 14,

2013; January 16, 2014; and February 13, 2014. Furthermore, the report alleged that he

served only one day of the fifteen days in jail that were imposed on August 28, 2013.

       At the revocation hearing on August 18, 2014, Officer Jacob Hughes testified that he

had been supervising appellant during his probation. He explained that appellant tested

positive for THC on October 15, 2013; November 14, 2013; January 16, 2014; February 13,

2014; and April 17, 2014, and for alcohol on November 14, 2013; January 16, 2014; and

February 13, 2014. Additionally, Officer Hughes testified that despite the court ordering

appellant to serve fifteen days in jail as an additional condition of his probation, appellant

served only one day. He further recommended that appellant be placed in a community

correction center because he believed that appellant would continue to use drugs if released.

       Appellant did not dispute that he tested positive for THC and alcohol. Instead, he

explained that he was stressed and resorted to using marijuana and alcohol even though he

knew he was on probation. He admitted that he needed help but did not believe that jail was

appropriate for him. Additionally, he testified that since he had been incarcerated awaiting

the revocation hearing, he had learned other ways to cope with his stress. On cross-

examination, appellant admitted that he started using marijuana when he was nineteen, and

he was twenty-six at the time of the hearing.

       After all evidence was presented, appellant’s counsel moved for a directed verdict,

which was denied. The trial court found that appellant had violated the terms and conditions


                                                3
                                 Cite as 2015 Ark. App. 411

of his probation, specifically by continuing to use marijuana and alcohol. He was sentenced

to serve twenty-four months in a community correction center, followed by a twelve-month

suspended imposition of sentence. This appeal followed.

       Appellant’s counsel discusses several rulings in his brief; however, only some of the

rulings were adverse. Therefore, we address only the adverse rulings. First, appellant objected

to the relevancy of the questions posed to Officer Hughes regarding the basis for the first

revocation petition that was filed in 2013. Additionally, appellant objected to the State’s

failure to authenticate the violation report that was read into the record by Officer Hughes

and that was the subject of the 2013 revocation proceeding. The trial court overruled both

objections, and these adverse rulings do not provide any meritorious grounds for reversal on

appeal. The rules of evidence are not strictly applicable in revocation proceedings, including

objections based on hearsay and relevancy. Peals v. State, 2015 Ark. App. 1, 453 S.W.3d 151;

Flemons v. State, 2014 Ark. App. 131. However, the right to confront witnesses is applicable

in revocation proceedings, and the court must weigh a probationer’s right to confront

witnesses against the State’s reasons for not requiring confrontation. Stillwell v. State, 2010
Ark. App. 546. Even assuming that there was any error in overruling appellant’s objections,

such error would be harmless here because appellant’s probation was revoked on another

basis, and the State is only required to show that appellant committed one violation in order

to sustain a revocation. Id.

       Next, the trial court overruled an objection to the State questioning Officer Hughes

regarding whether there were any other violations mentioned in the 2013 violation report.


                                              4
                                 Cite as 2015 Ark. App. 411

However, the adverse ruling became moot after the State withdrew its question and did not

elicit any further testimony regarding that subject matter.

       Subsequently, appellant objected to the relevancy of the State questioning appellant as

to the length of his marijuana usage. Counsel correctly asserts that such information was

relevant because it was undisputed that appellant smoked marijuana and that this information

pertained to whether appellant could successfully break his habit on his own or needed further

judicial intervention.

       Finally, the last adverse ruling was the revocation itself after the trial court had denied

appellant’s motion for a directed verdict, which in a bench trial is properly treated as a motion

for dismissal. Thornton v. State, 2014 Ark. 157, 433 S.W.3d 216. A motion to dismiss at a

bench trial and a motion for a directed verdict at a jury trial are both challenges to the

sufficiency of the evidence. See Ark. R. Crim. P. 33.1 (2014). In a revocation proceeding,

the trial court must find by a preponderance of the evidence that the defendant has

inexcusably failed to comply with a condition of his or her suspension or probation, and on

appellate review, we do not reverse the trial court’s decision unless it is clearly against the

preponderance of the evidence. Flemons v. State, 2014 Ark. App. 131; Ark. Code Ann. § 16-

93-308(d) (Supp. 2013). Because the burdens are different, evidence that is insufficient for

a criminal conviction may be sufficient for a probation or suspended-sentence revocation.

Bradley v. State, 347 Ark. 518, 65 S.W.3d 874 (2002).               Since determination of a

preponderance of the evidence turns on questions of credibility and weight to be given

testimony, we defer to the trial court’s superior position. Id. Furthermore, the State need


                                                5
                                 Cite as 2015 Ark. App. 411

only prove that the appellant committed one violation of the conditions in order to revoke

appellant’s sentence. Peals v. State, 2015 Ark. App. 1, 453 S.W.3d 151.

       In this case, the decision to revoke was not clearly against the preponderance of the

evidence. Appellant’s conditions of probation required that he refrain from using alcohol and

controlled substances. It was undisputed at the revocation hearing that appellant had used

alcohol and marijuana during the term of his probation. Thus, from our review of the record

and the brief presented, we find that counsel has complied with the requirements of Rule 4-

3(k) and hold that there is no merit to this appeal. Accordingly, counsel’s motion to

withdraw is granted and the revocation affirmed.

       Affirmed; motion to withdraw granted.

       ABRAMSON and GRUBER, JJ., agree.

       Joseph P. Mazzanti III, for appellant.

       No response.




                                                6